PER CURIAM.
The Fifth District Court of Appeal issued an unpublished order which held “that the Public Employees Relations Commission is not, and because it is the forum from which this appeal is sought will not be, a party to *520this appeal.” We have jurisdiction. Art. V, § 3(b)(3), Fla. Const. The order under review is quashed on the authority of Public Employees Relations Commission v. City of Orlando, 452 So.2d 517 (Fla.1984), where we held that PERC is a proper party in proceedings to review PERC’s own orders.
It is so ordered.
ALDERMAN, C.J., and ADKINS, BOYD, OVERTON, McDONALD, EHRLICH and SHAW, JJ., concur.